Title: To Benjamin Franklin from Nicolas Albert, 14 October 1783
From: Albert, Nicolas
To: Franklin, Benjamin


          
            Monsieur
            Paris ce 14 8bre. 1783
          
          Vous m’avez fait L’honneur de me faire Entrévoir que l’appartement audessus de mes Bains pouroit Vous Convenir; si Je pouvois compter être assès hureux de Vous avoir dans ma

maison, n’importe dans quelque tems que ce fut, Je me hâterai de le mêtre en Etât de Vous recevoir.
          J’ai L’honneur dêtre avec respect Monsieur Votre tres humble et trés Obeissant Serviteur
          
            Albert
          
        